
	
		II
		112th CONGRESS
		1st Session
		S. 643
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Ms. Stabenow (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to direct
		  Medicaid EHR incentive payments to federally qualified health centers and rural
		  health clinics.
	
	
		1.Short titleThis Act may be cited as the
			 Fix HIT Act of
			 2011.
		2.Medicaid EHR incentive
			 payments for federally qualified health centers and rural health
			 clinics
			(a)In
			 generalSection 1903(t) of
			 the Social Security Act (42 U.S.C. 1396b(t)) is amended—
				(1)in paragraph (6)(A)(i)—
					(A)by striking are paid and
			 inserting (I) are paid; and
					(B)by inserting
			 before the period at the end the following: , and (II) in the case of a
			 provider described in paragraph (2)(A)(iii), are paid directly to the Federally
			 qualified health center or rural health clinic in which the provider
			 predominantly practices, without any deduction or rebate; and
					(2)by adding at the end the following new
			 paragraph:
					
						(11)Nothing in this subsection shall be
				construed to allow duplicate payments to a Medicaid provider described in
				paragraph (2)(A)(iii) and the Federally qualified health center or rural health
				clinic in which the provider predominantly
				practices.
						.
				(b)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement the amendments made by subsection (a) by program instruction or
			 otherwise.
			(c)Effective
			 dateThe amendments made by subsection (a) shall take effect 60
			 days after the date of enactment of this Act.
			
